Exhibit 10.21

July 11, 2003

Mr. Israel Bravo

San Juan, PR 00926

Dear Mr. Bravo:

We are pleased to detail herein below the provisions of your employment
agreement with Doral Financial Corporation, (hereinafter referred to as “DFC”).

 

1.

Terms of Employment

The term of this Agreement shall be for a period of Three (3) Years commencing
on April 1, 2003 and ending March 30, 2006 unless sooner terminated as herein
provided. This Agreement supersedes and cancels all prior employment personal
service or similar agreements, written or oral, between. you and DFC and their
respective subsidiaries, divisions and affiliates, if any.

 

2.

Position and Responsibilities

You will serve as Executive Vice President in charge of Information Technology
of DFC. By your acceptance such employment, to devote your full time and
attention to DFC, and to use your best efforts, ability, and fidelity in the
performance of the duties attaching to such employment. As part of the
position’s requirements, it will be essential that you be present at DFC’s
premises at least during normal working hours and as much time as necessary to
fulfill your duties with DFC.

During the term of your employment hereunder, you shall not perform, any
services for any other company, which services conflict in any way with your
obligations under this Agreement, whether or not such company competes with the
businesses of Doral Financial Corporation, its Affiliates and Subsidiaries,
provided, however, that nothing in this Agreement shall preclude you from
devoting reasonable periods required for:

 

(i)

serving as a director or member of a committee of any organization involving no
conflict or potential conflict of interest with the interests of DFC;

 

 


--------------------------------------------------------------------------------



 

 

 

(ii)

delivering lectures, fulfilling speaking engagements, teaching at educational
institutions;

 

(iii)

engaging in charitable and community activities; and

 

(iv)

managing your personal and family investments,

Provided that none of the above numbered activities interfere with the
performance of your duties and responsibilities under this Agreement

You shall, at all times during the term hereof be subject to the supervision and
direction of the President of DFC and the Executive Vice President of DF respect
to your duties, responsibilities, and the exercise of your powers.

 

3.

Compensation

 

(a)

During the term of this Agreement you shall receive a minimum annual base salary
of Two Hundred Fifty Thousand Dollars ($250,000.00) annually payable in
accordance with corporate policy.

 

(b)

During the term of this Agreement you will receive a Christmas Bonus as per
local law.

 

(c)

During the term of this Agreement you will receive discretionary annual
Performance Bonus based on your annual accomplishment and determined by
management.

 

(d)

During the term of this Agreement you will receive a Car Allowance in accordance
with corporate policy.

 

(e)

You shall be entitled to participate in the other benefit plans of DFCI upon the
same terms and conditions as such benefits are made available employees of DFC,
as par addendum to this contacts Nothing herein shall obligate DFC to continue
any existing benefit plan or to establish any replacement benefit plan if such
benefits plan is discontinued.

 

(f)

You shall be entitled to reimbursement for reasonable travel and entertainment
expenses incurred in connection with the rendering of your services hereunder.
Nothing contained herein shall authorize you to make any political
contributions, including but not limited to payments for dinners and advertising
in any political party program or any other payment to any person whether or not
it might be deemed a bribe, kickback or otherwise an improper payment under law,
corporate policy or practice and no portion of the compensation payable
hereunder is to be used for any such purpose.

 

 


--------------------------------------------------------------------------------



 

 

 

(g)

Payments under this Agreement shall be subject to reduction by the amount of any
applicable federal, Commonwealth state or municipal income, withholding, social
security, state disability insurance, or similar or other taxes or other items
which may be required or authorized: to be deducted by law.

 

(h)

No additional compensation shall be due to you for services performed or offices
held in any subsidiary, division, affiliate, or venture of DFC.

 

4.

Restrictions on Competition

During the term of this Agreement and for a period of twelve months after you
cease to be an employee of DFC, you will not, without the prior written consent
of DFC, (a) accept employment or render service to any person, firm or
corporation, directly or indirectly, in competition with DFC, or any affiliate
thereof; for any purpose which would compete in the mortgage banking business
within “the Restricted Area;” “the Restricted Area” is defined as the
Commonwealth of Puerto Rico or any other geographic area in which DFC or any
affiliate of DFC conducted operations within twelve months prior to you ceasing
to be an employee of DFC (collectively, the “Restricted Businesses”); or
(b) directly or indirectly, enter into or in any manner take part in or lend
your name, counsel, or assistance to any venture, enterprise, business or
endeavor, whether as proprietor, principal, investor, partner, director,
officer, employee, consultant, adviser, agent, independent contractor or in any
other capacity whatsoever for any purpose which would compete with the
Restricted Businesses in the Restricted. Area. An investment not exceeding 5% of
the outstanding stock in any corporation regularly traded on any national
securities exchange or in the over-the-counter market shall not be deemed to
violate this provision, provided that you shall not be render any services to
any such corporation.

 

5.

Termination of Employment

 

(a)

Your employment hereunder may be terminated for dishonesty, death, incapacity,
or inability to perform the essential duties of your employment without
reasonable accommodation, on a daily basis, or otherwise refusing to perform the
duties and. responsibilities of your employment hereunder, or breach of fidelity
to DFC.

 

(b)

At any time following a “Change in Control” of DFC, this Agreement may be
terminated by DFC or you on 30 days’ written notice to you or DFC, as the case
may be, such termination to be effective as to the end of the calendar year
during which such notice is given. As used herein, a “Change in Control” shall
be deemed to have occurred at such time as any person other than DFC or an
entity controlled by or under common control with DFC ceases to be the owner of
at least 51% of the outstanding voting securities of DFC.

 

 


--------------------------------------------------------------------------------



 

 

 

(c)

If at any time you shall voluntarily terminate your employment, then this
Agreement, except for Section 4 hereof, shall terminate and all further
obligations of DFC hereunder shall cease, provided that in any termination
pursuant to subsection (b) of this Section 5 you shall be entitled to receive
all compensation due to you pursuant to Section 3(a) hereof (but not 3(b)-(c),
(d) and. (e)) for the calendar year in which. such date of termination occurs.

 

6.

Waivers and Modifications

No waiver by either party of any breach by the other of any Provision hereof
shall be deemed to have occurred as to any provision of this Agreement. This
Agreement sets forth all of the terms of the understandings between the parties
with reference to the subject matter set forth herein and may not be waived,
changed, discharge or terminated orally or by any course of dealing between the
parties, but only by an instrument in writing signed by the party against whom
any waiver, change, discharge or termination is sought.

 

7.

Severability

Wherever possible, each pro-vision of this Agreement shall be interpreted in
such manner as to be effective under applicable law, in the event that any
provision, or any portion of any provision, of this Agreement shall be held to
be void and unenforceable, the remaining provisions of this Agreement, and the
remaining portion of any provision found void or unenforceable in part only,
shall continue in full force and effect.

 

8.

Arbitration

Any dispute arising under this Agreement shall be submitted to arbitration in
San. Juan, Puerto Rico under the rules of the American Arbitration Association.

 

9.

Notes

Any notice or communication required or permitted to be given hereunder shall be
deemed duly given if delivered, personally or sent by registered or certified
mail, return receipt requested, to the address of the intended recipient as
herein set forth or to such other address as a party may therefore have
specified in writing to the other by delivering or mailing in a similar manner.
Any notice or communication intended for DFC shall be addressed to the attention
of its Board of Directors.

 

 


--------------------------------------------------------------------------------



 

 

 

10.

Governing Law

This Agreement shall be construed in accordance with the laws of the
Commonwealth of Puerto Rico.

 

11.

Miscellaneous

This Agreement shall be binding upon the successors and assigns of DFC. This
Agreement is personal to you, and you therefore may not assign your duties under
this Agreement. The headings of the Sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or to
affect the meaning hereof.

If the foregoing terms and conditions correctly embody your mutual understanding
with DFC, kindly endorse your acceptance and agreement therewith in the space
below provided, whereupon this shall become a binding agreement.

Very truly yours,

DORAL FINANICAL CORPORATION

 

 

 

 

By: 


/s/ Edison Vélez

 

Date:   7/11/03

 



--------------------------------------------------------------------------------

 

 

Name: 

Edison Vélez

 

 

 

Title: 

Executive Vice President

 

 

 

 

Accepted and. Agreed to as of the

Date first above set forth:

 

 

 

 

 


/s/ Israel Bravo Toledo

 

 


Date:   7/11/03



--------------------------------------------------------------------------------

 

 

 

Israel Bravo Toledo

 

 

 

 


--------------------------------------------------------------------------------